DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on September 1, 2020, is a continuation of an international PCT application, filed on April 12, 2019, and claims priority to a foreign application, filed on March 2, 2018.
Response to Amendment
This Office action is in response to the amendment and arguments on March 21, 2022. Claims 1, 4, 9, 12, 17, 18 and 20 were amended. Claims 2, 10 and 21 were canceled. Claims 22 and 23 were added. Claims 1, 3-9, 11-20, 22 and 23 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (pages 7-8) directed to independent claims 1, 9 and 17 rejected under 35 U.S.C. 103 have been considered, but they are considered as not sufficient to overcome the rejections. The arguments indicate that the amended claims are based on canceled claims 2 and 21, however the subject matter from the canceled claims is not identifiable as part of the amended claims. Accordingly, the arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The arguments (pages 8-10) directed to independent claims 6, 14 and 18 rejected under 35 U.S.C. 103 have been considered, but they are considered as not sufficient to overcome the rejections. The arguments indicate (i) that Blankenship refers to a packet data unit (PDU) whereas In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The arguments indicate (iii) that Agiwal at paragraph [0133] describes a PM/QFI included in the buffer status report (BSR) that is not the same as the data volumes of the one or more PDU sessions. However, a person having ordinary skill in the art would readily understand not the PM/QFI, but the BSR itself (which also includes a PDU session identifier) as description of the data volumes of the one or more PDU sessions. Accordingly, the rejections under 35 U.S.C. 103 are maintained.
The arguments (page 10) directed to the rejections under 35 U.S.C. 112 have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the rejections. Accordingly, the rejections under 35 U.S.C. 112 are withdrawn.
The arguments directed to the claim objections have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the claim objections. Accordingly, the claim objections are withdrawn. Still further, new claim objections are entered.


Allowable Subject Matter
Claims 3, 4, 7, 11, 12, 15, 19, 20, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 9, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al. (US 2015/0043435 A1) in view of Agiwal et al. (US 2020/0213894 A1).
1. A multi-connectivity data volume reporting method (Blankenship, FIG. 10), comprising: 
receiving, by a first network device, a first data volume report, from a second network device, wherein the first data volume report indicates a volume of data that are of a terminal device and that pass through the second network device (Agiwal, para. [0133], “In an embodiment, the PM/QFI and the PDU session identifier may be included in the BSR. This is shown in the FIG. 9. On receiving the PM/QFI and the PDU session identifier in the BSR, if there does not exist the DRB for this PM/QFI and PDU session identifier then the RAN (or gNodeB) 120 initiates DRB setup…”), and the first data volume report comprises identifiers of one or more protocol data unit (PDU) sessions and data volumes of the one or more PDU sessions (Blankenship, paras. [0177]-[0184], “After the ”); and 
sending, by the first network device, the first data volume report to a third network device (Blankenship, paras. [0177]-[0184], “…the small cell may send a status report to the macro-cell over the backhaul link 982 for each data radio bearer mapped to AM RLC…” Id.)
Blankenship et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Agiwal et al. provides prior art disclosure and suggestions for the claimed invention, such as receiving, by a first network device, a first data volume report, from a second network device, wherein the first data volume report indicates a volume of data that are of a terminal device and that pass through the second network device (Agiwal, para. [0133], “In an embodiment, the PM/QFI and the PDU session identifier may be included in the BSR. This is shown in the FIG. 9. On receiving the PM/QFI and the PDU session identifier in the BSR, if there does not exist the DRB for this PM/QFI and PDU session identifier then the RAN (or gNodeB) 120 initiates DRB setup…” Id.) The prior art disclosure and suggestions of Agiwal et al. are for reasons of managing a data communication in a next generation wireless communication system (Agiwal, para. [0040], “The principal object of the embodiments herein is to provide a method and apparatus for managing a data communication in a next generation wireless communication system.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed 
5. The method according to claim 1, wherein the data volumes of the one or more PDU sessions are volumes of data that are of the terminal device and that pass through at least one of a secondary cell group (SCG) bearer or a split bearer of the second network device (Blankenship, paras. [0135], [0177]-[0184], “For the PDUs that flow into the small cell, the PDUs may not be in order in this case. For example, PDUs with SN 1, 4, 7, 8 may be in the macro cell while the PDUs with SN 2, 3, 5, 6, 9, 10 may be in the small cell. Such split may be handled by a new packet delivery indication mechanism over the backhaul between the small cell eNBs and the macro-cell eNBs, as described below. […] After the status of certain number of PDCP PDUs has been collected, the small cell may send a status report to the macro-cell over the backhaul link 982 for each data radio bearer mapped to AM RLC. The report may include some or all of the following information, among other information: [ ] The number of PDCP PDUs in the report [ ] the successfully delivered PDCP PDUs and the corresponding sequence numbers (SNs) [ ] The hyperframe number (HFN) of the PDCP PDUs [ ] The data radio bearer (DRB) number, or the PDCP entity information…” emphasis added. Id.)
6. A multi-connectivity data volume reporting method (Blankenship, FIG. 10, Id.), comprising: 
generating, by a second network device, a second data volume report, wherein the second data volume report indicates a volume of data that are of a terminal device and that pass through the second network device (Agiwal, para. [0133], Id.), and the second data volume report comprises identifiers of one or more protocol data unit (PDU) sessions and data volumes of the one or more PDU sessions (Blankenship, paras. [0177]-[0184], Id.); and 
sending, by the second network device, the second data volume report to a first network device (Blankenship, paras. [0177]-[0184], Id.)
Agiwal, para. [0133], Id.) The prior art disclosure and suggestions of Agiwal et al. are for reasons of managing a data communication in a next generation wireless communication system (Agiwal, para. [0040], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of managing a data communication in a next generation wireless communication system.
8. The method according to claim 6, wherein the data volumes of the one or more PDU sessions are volumes of data that is of the terminal device and that pass through at least one of a secondary cell group (SCG) bearer or a split bearer of the second network device (Blankenship, paras. [0135], [0177]-[0184], Id.)
9. A first network device (Blankenship, FIG. 18), comprising at least one processor, and a non- transitory storage coupled to the at least one processor and having processor-executable instructions stored thereon (Blankenship, FIG. 18, Id.) which when executed cause the at least one processor to: 
receive a first data volume report, from a second network device, wherein the first data volume report indicates a volume of data that are of a terminal device and that pass through the second network device (Agiwal, para. [0133], Id.), and the first data volume report comprises identifiers of one or more protocol data unit PDU sessions and data volumes of the one or more PDU sessions (Blankenship, paras. [0177]-[0184], Id.); and 
Blankenship, paras. [0177]-[0184], Id. cf. Claim 1).
Blankenship et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Agiwal et al. provides prior art disclosure and suggestions for the claimed invention, such as receive a first data volume report, from a second network device, wherein the first data volume report indicates a volume of data that are of a terminal device and that pass through the second network device (Agiwal, para. [0133], Id.) The prior art disclosure and suggestions of Agiwal et al. are for reasons of managing a data communication in a next generation wireless communication system (Agiwal, para. [0040], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of managing a data communication in a next generation wireless communication system.
13. The first network device according to claim 9, wherein the data volumes of the one or more PDU sessions are volumes of data that are of the terminal device and that pass through at least one of a secondary cell group (SCG) bearer and a split bearer of the second network device (Blankenship, paras. [0135], [0177]-[0184], Id. cf. Claim 5).
14. A second network device (Blankenship, FIG. 18, Id.), comprising at least one processor, and a non-transitory storage coupled to the at least one processor and having processor-executable instructions stored thereon (Blankenship, FIG. 18, Id.) which when executed cause the at least one processor to: 
generate a second data volume report, wherein the second data volume report indicates a volume of data that are of a terminal device and that pass through the second network device Agiwal, para. [0133], Id.), and the second data volume report comprises identifiers of one or more protocol data unit (PDU) sessions and data volumes of the one or more PDU sessions (Blankenship, paras. [0177]-[0184], Id.); and 
send the second data volume report to a first network device (Blankenship, paras. [0177]-[0184], Id. cf. Claim 6).
Blankenship et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Agiwal et al. provides prior art disclosure and suggestions for the claimed invention, such as generate a second data volume report, wherein the second data volume report indicates a volume of data that are of a terminal device and that pass through the second network device (Agiwal, para. [0133], Id.) The prior art disclosure and suggestions of Agiwal et al. are for reasons of managing a data communication in a next generation wireless communication system (Agiwal, para. [0040], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of managing a data communication in a next generation wireless communication system.
16. The second network device according to claim 14, wherein the data volumes of the one or more PDU sessions are volumes of data that are of the terminal device and that pass through at least one of a secondary cell group (SCG) bearer and a split bearer of the second network device (Blankenship, paras. [0135], [0177]-[0184], Id. cf. Claim 8).
17. A non-transitory computer-readable storage medium storing programming instructions for execution by at least one processor, wherein the programming instructions instruct the at least one processor to perform operations (Blankenship, FIG. 18, Id.) comprising: 
Agiwal, para. [0133], Id.), and the first data volume report comprises identifiers of one or more protocol data unit (PDU) sessions and data volumes of the one or more PDU sessions (Blankenship, paras. [0177]-[0184], Id.); and 
sending, by the first network device, the first data volume report to a third network device (Blankenship, paras. [0177]-[0184], Id. cf. Claim 1).
Blankenship et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Agiwal et al. provides prior art disclosure and suggestions for the claimed invention, such as receiving, by a first network device, a first data volume report, from a second network device, wherein the first data volume report indicates a volume of data that are of a terminal device and that pass through the second network device (Agiwal, para. [0133], Id.) The prior art disclosure and suggestions of Agiwal et al. are for reasons of managing a data communication in a next generation wireless communication system (Agiwal, para. [0040], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of managing a data communication in a next generation wireless communication system.
18. A non-transitory computer-readable storage medium storing programming instructions for execution by at least one processor, wherein the programming instructions instruct the at least one processor to perform operations (Blankenship, FIG. 18, Id.) comprising: 
generating, by a second network device, a second data volume report, wherein the second data volume report indicates a volume of data that are of a terminal device and that pass through the second network device (Agiwal, para. [0133], Id.), and the second data volume report Blankenship, paras. [0177]-[0184], Id.); and 
sending, by the second network device, the second data volume report to a first network device (Blankenship, paras. [0177]-[0184], Id. cf. Claim 6).
Blankenship et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Agiwal et al. provides prior art disclosure and suggestions for the claimed invention, such as generating, by a second network device, a second data volume report, wherein the second data volume report indicates a volume of data that are of a terminal device and that pass through the second network device (Agiwal, para. [0133], Id.) The prior art disclosure and suggestions of Agiwal et al. are for reasons of managing a data communication in a next generation wireless communication system (Agiwal, para. [0040], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of managing a data communication in a next generation wireless communication system.
Claim Objections
Claims 4 and 12 are effectively objected to under 37 CFR 1.75 as being substantial duplicates of claims 3 and 11, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. MPEP 608.01(m).


Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476